DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 (a)(1) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 28, 50, 53 and 54 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by disclosed prior art Huang et al., US 2010/0263012 A1 (Huang hereinafter).
Here is how the reference teaches the claims.
Regarding claim 28, Huang discloses a method comprising:
transmitting, from a user equipment, a request to receive complementary content associated with multicast or broadcast content received at the user equipment (The 
increasing a quality of the multicast or broadcast content by combining, at the user equipment (Further is provided a UE, method and program for a UE to receive from one Node B a base stream, to receive from another Node B an enhancement stream, and to combine both those streams into a unitary stream and display that unitary stream at a graphical display interface; see Huang, paragraph [0065]. Also see paragraph [0031], “The processor is adapted to combine the received base stream with the received enhancement stream into a combined unitary stream”), the complementary content with the multicast or broadcast content (The base layer/stream 38 is transmitted via the MBMS cell 32, such as via a multicast channel MCH. The enhancement layer/stream 40 is transmitted by the unicast cell 34, such as via a shared channel SCH. These two layers 38, 40 are separately received at the UE 36 and combined at the application layer within that UE36; see Huang, paragraph [0045]).
Regarding claim 50, Huang discloses a user equipment comprising:
a transmitter configured to transmit a request to receive complementary content associated with multicast or broadcast content received at the user equipment (The original multimedia stream is split, but the base stream 38 is sent on the MBMS carrier/cell 32 while the enhancement stream 40 is sent on a unicast carrier/cell 34. The 
a processor configured to increase a quality of the multicast or broadcast content by combining the complementary content with the multicast or broadcast content (The base layer/stream 38 is transmitted via the MBMS cell 32, such as via a multicast channel MCH. The enhancement layer/stream 40 is transmitted by the unicast cell 34, such as via a shared channel SCH. These two layers 38, 40 are separately received at the UE 36 and combined at the application layer within that UE36; see Huang, paragraph [0045]. Also see paragraph [0031], “The processor is adapted to combine the received base stream with the received enhancement stream into a combined unitary stream”).
Regarding claim 53, Huang discloses wherein the complementary content is different than the multicast or broadcast content (The wireless network 24, 26 transmits the base flow over its MBMS cells to all UEs 28 in the service area, but transmits the enhancement flow(s) on selected cells … This split of flow transmission among different cells supports high bitrate streaming applications in a flexible and spectrum efficient way, and reduces the complexity of e-Node Bs and relieves synchronization requirements between those e-Node Bs (which are meant for transferring unicast traffic); see Huang, paragraph [0039]), and wherein the multicast or broadcast content includes a first portion of a set of content layers and the complementary content includes a second portion of the set of content layers (At block 52 the higher network 
Regarding claim 54, Huang discloses, wherein the multicast or broadcast content comprises a base layer formed by scalable video coding of video content and the complementary content comprises at least one upper layer formed by scalable video coding of the video content (For example, a scalable representation of video signals may consist of a base layer and multiple enhancement layers. The base layer provides a basic level of quality and can be decoded independently of the enhancement layers. On the other hand, the enhancement layers serve only to refine the base layer quality and alone are not useful; see Huang, paragraph [0016]. Also see paragraph [0015], “Rate scalability of the streaming can be elegantly achieved by scalable video codecs that provide layered embedded bit-streams that are decodable at different bitrates, with gracefully degrading quality” and paragraph [0041], “In accordance with an embodiment of this invention, a streaming application is coded into a base layer and an enhancement layer (streams). The base layer is transmitted over MBMS cells 32, while .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Huang et al., US 2010/0263012 A1 (Huang hereinafter), as applied to the claims above and further in view of Wang et al., US 2013/0235783 A1 (Wang hereinafter).
Here is how the references teach the claim.
Regarding claim 29, Huang discloses the method of claim 28. Huang does not explicitly disclose wherein the complementary content is received from a first network that supports unicasting, wherein the multicast or broadcast content is received from a second network that does not support unicasting, and wherein the second network comprises a plurality of synchronized base stations that multicast or broadcast content concurrently over a multicast-broadcast single-frequency network (MBSFN).
In the same field of endeavor (e.g., communication system) Wang discloses a wireless communication systems with evolved multimedia broadcast multicast service that comprises wherein the complementary content is received from a first network that 804a or 804b) located in the MBSFN concurrently transmits a second set of resource blocks to the UE 806 in a second transmission layer 810; see Wang, paragraph [0076]. Also see paragraph [0085], “The first eNB 1102 also includes a transmission module 1106 that transmits a signal 1112 including a first set of resource blocks from the first eNB during a first period of time concurrent with transmission of a signal 1114 including a second set of resource blocks from a second eNB 1116 during the first period of time”).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Wang regarding a wireless communication systems with evolved multimedia broadcast multicast service into the method related to a wireless signal split among a base layer .

Claims 30 and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Huang et al., US 2010/0263012 A1 (Huang hereinafter), in view of Wang et al., US 2013/0235783 A1 (Wang hereinafter), as applied to the claims above and further in view of disclosed prior art Saily et al., WO 2016/029938 A1 (Saily hereinafter).
Here is how the references teach the claim.
Regarding claim 30 and 32-34, Huang and Wang disclose the method of claim 29.
Huang further discloses the following features.
Regarding claim 32, wherein the request to configure the first network comprises a request to form a pseudo-MBSFN in which the user equipment receives the multicast or broadcast content from the second network and the user equipment receives the complementary content as unicast content from the first network (efficient provisioning of dedicated (e.g., unicast) and MBMS services to the user; that MBMS transmissions from several e-Node B's may be coordinated; and that MBMS may be provided on a frequency layer dedicated to MBMS as well as on a frequency layer shared with non-MBMS services. The frequency layer dedicated to MBMS is to be a set of cells dedicated to MBMS, whereas the frequency layer shared with non-MB MS services is to be a set of cells supporting both unicast and MBMS services; see Huang, paragraph [0020]).
Regarding claim 33, wherein the unicast content is different than the multicast or broadcast content, and wherein the multicast or broadcast content includes a first portion of a set of content layers and the complementary content includes a second portion of the set of content layers (At block 52 the higher network node 42 sends, and at block 54 the MBMS node 32 receives the base stream but not the enhancement stream [it is noted that the base stream and one or more enhancement streams may be sent to the MBMS node 32 and transmitted on the multicast channel 38; the invention entails sending at least one enhancement stream over the unicast node 34 separate from those portions of the original signal transmitted by the MBMS node 32]; see Huang, paragraph [0068]. Also see paragraph [0041], “In accordance with an embodiment of this invention, a streaming application is coded into a base layer and an enhancement layer (streams). The base layer is transmitted over MBMS cells 32, while the enhancement layer is transmitted over selected unicast cells 34”).
Regarding claim 34, wherein the multicast or broadcast content comprises a base layer formed by scalable video coding of video content and the unicast content comprises at least one upper layer formed by scalable video coding of the video content (For example, a scalable representation of video signals may consist of a base layer and multiple enhancement layers. The base layer provides a basic level of quality and can be decoded independently of the enhancement layers. On the other hand, the enhancement layers serve only to refine the base layer quality and alone are not useful; see Huang, paragraph [0016]. Also see paragraph [0015], “Rate scalability of the streaming can be elegantly achieved by scalable video codecs that provide layered embedded bit-streams that are decodable at different bitrates, with gracefully degrading 
Huang and Wang does not explicitly disclose the following features.
Regarding claim 30, further comprising:
detecting, at the user equipment, that a signal quality for the multicast or broadcast content is below a threshold value, and
wherein the request to configure the first network is transmitted in response to detecting that the signal quality is below the threshold value.
In the same field of endeavor (e.g., communication system) Saily discloses a method for switching between communication modes that comprises detecting, at the user equipment, that a signal quality for the multicast or broadcast content is below a threshold value (One proposal is to switch from MBMS to unicast based on the UE detection of degrading MBMS quality. The UE may request to receive the service over unicast when MBMS quality degrades below a threshold. The UE may identify the degrading MBMS quality based on e.g. RSRQ, BLER of the Packet Mode Channel Handler (PMCH). This may be a UE implementation specific threshold, or the Radio Access Network (RAN) could provide trigger criteria to the UE to assist the UE in requesting the unicast bearer for the service at an appropriate point in time; see Saily, page 14, lines 21-27), and
wherein the request to configure the first network is transmitted in response to detecting that the signal quality is below the threshold value (According to some embodiments a TimeToTrigger (TTT)). The trigger may also comprise a threshold indicating e.g. packet error rate, or signal quality or power, which could be measured as MBMS BLER, MBMS RSRP, MBMS RSRQ or MBMS RSSI. However it will be understood that the unicast delivery request trigger is not limited to these examples; see Saily, page 17, lines 1-7).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Saily regarding switching between communication modes into the method related to a wireless signal split among a base layer and enhancement layer that are of Huang and Wang. The motivation to do so is to provide a method related to improved system capacity and performance (see Saily, page 2, lines 9-11).

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Huang et al., US 2010/0263012 A1 (Huang hereinafter), in view of Wang et al., US 2013/0235783 A1 (Wang hereinafter), in view of disclosed prior art Saily et al., WO 2016/029938 A1 (Saily hereinafter), as applied to the claims above and further in view of Li et al., US 2011/0019589 (Li hereinafter).
Here is how the references teach the claim.
Regarding claim 31, Huang, Wang and Saily disclose the method of claim 30.
Huang, Wang and Saily do not explicitly disclose wherein the request to configure the first network comprises a request to add at least one base station from the first network to a multicast-broadcast single-frequency network (MBSFN) supported by the second 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Li regarding dynamically controlling a single frequency network into the method related to a wireless signal split among a base layer and enhancement layer that are of Huang, Wang and .

Claims 35 - 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Huang et al., US 2010/0263012 A1 (Huang hereinafter), in view of Wang et al., US 2013/0235783 A1 (Wang hereinafter), as applied to the claims above and further in view of Li et al., US 2011/0019589 (Li hereinafter).
Here is how the references teach the claim.
Regarding claim 35-37, Huang and Wang disclose the method of claim 29.
Huang and Wang do not explicitly disclose the following features.
Regarding claim 35, further comprising:
modifying a configuration of the second network dependent upon whether the first network is available to provide the complementary content.
Regarding claim 36, wherein modifying the configuration of the second network comprises adding or removing at least one base station from a multicast-broadcast single- frequency network (MBSFN).
Regarding claim 37, further comprising:
modifying a configuration of the first network in response to a change in a distribution of user equipment in a geographic region served by the first network or the second network.
In the same field of endeavor (e.g., communication system) Li discloses a method for dynamically controlling a single frequency network that comprises the following features.
Regarding claim 35, further comprising:
modifying a configuration of the second network dependent upon whether the first network is available to provide the complementary content (This invention realizes the dynan1ic control of a single frequency network by changing the single-frequency network according to the service request information sent by a user terminal. Consequently, the service provider can dynamically change a single-frequency network according to the requirement of users and implement the optimization configuration of wireless network resources; see Li, abstract).
Regarding claim 36, wherein modifying the configuration of the second network comprises adding or removing at least one base station from a multicast-broadcast single- frequency network (MBSFN) (In embodiments of the present invention, modifying the Single Frequency Network according to the service request sent by the User Equipment may include: adding or removing the Single Frequency Network, and adding the base station to or removing the base station from an existing Single Frequency Network; see Li, paragraph [0034]).
Regarding claim 37, further comprising:
modifying a configuration of the first network in response to a change in a distribution of user equipment in a geographic region served by the first network or the second network (Base stations are selected to construct a new Single Frequency Network according to the number of User Equipments requesting for a certain or more types of services; see Li paragraph [0069]. Also see paragraph [0087], “The base stations serving the respective User Equipments requesting for a certain type of service (which is hereinafter referred to as first service for the sake of description) are determined, and 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Li regarding dynamically controlling a single frequency network into the method related to a wireless signal split among a base layer and enhancement layer that are of Huang and Wang. The motivation to do so is to provide a method for effectively optimize wireless network resources (see Li, paragraphs [0001] and [0006]).

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Huang et al., US 2010/0263012 A1 (Huang hereinafter), in view of Wang et al., US 2013/0235783 A1 (Wang hereinafter), in view of Li et al., US 2011/0019589 (Li hereinafter), as applied to the claims above and further Wu, US 2015/0201344 A1 (Wu hereinafter).
Here is how the references teach the claim.
Regarding claim 38, Huang, Wang and Li disclose the method of claim 37.
Huang, Wang and Li do not explicitly disclose wherein modifying the configuration of the first network comprises removing the first network from a multicast-broadcast single-frequency network (MBSFN) and reconfiguring the first network to unicast the 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Wu regarding handling a multimedia broadcast multicast service for wireless communication system into the method related to a wireless signal split among a base layer and enhancement layer that are of Huang, Wang and Li. The motivation to do so is to provide a method for effectively reducing cost and increasing resource efficiency (see Wu, abstract and paragraphs [0007]).

Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Huang et al., US 2010/0263012 A1 (Huang hereinafter), as applied to .
Regarding claim 51, Huang discloses the user equipment of claim 50. Huang does not explicitly disclose wherein:
the processor is configured to detect that a signal quality for the multicast or broadcast content is below a threshold value, and
wherein the transmitter is configured to transmit the request in response to the processor detecting that the signal quality is below the threshold value. In the same field of endeavor (e.g., communication system) Saily discloses a method for switching between communication modes that comprises wherein:
the processor is configured to detect that a signal quality for the multicast or broadcast content is below a threshold value (One proposal is to switch from MBMS to unicast based on the UE detection of degrading MBMS quality. The UE may request to receive the service over unicast when MBMS quality degrades below a threshold. The UE may identify the degrading MBMS quality based on e.g. RSRQ, BLER of the Packet Mode Channel Handler (PMCH). This may be a UE implementation specific threshold, or the Radio Access Network (RAN) could provide trigger criteria to the UE to assist the UE in requesting the unicast bearer for the service at an appropriate point in time; see Saily, page 14, lines 21-27), and
wherein the transmitter is configured to transmit the request in response to the processor detecting that the signal quality is below the threshold value (According to some embodiments a generic trigger event for unicast delivery request can be used. The trigger may comprise an event validity time (e.g. similar to TimeToTrigger (TTT)). 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Saily regarding switching between communication modes into the method related to a wireless signal split among a base layer and enhancement layer that are of Huang. The motivation to do so is to provide a method related to improved system capacity and performance (see Saily, page 2, lines 9-11).

Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Huang et al., US 2010/0263012 A1 (Huang hereinafter), as applied to the claims above and further in view of Li et al., US 2011/0019589 (Li hereinafter).
Here is how the references teach the claim.
Regarding claim 52, Huang discloses the user equipment of claim 50. Huang does not explicitly disclose wherein the complementary content is the same as the multicast or broadcast content. In the same field of endeavor (e.g., communication system) Li discloses a method for dynamically controlling a single frequency network that comprises wherein the complementary content is the same as the multicast or broadcast content (Base stations serving User Equipments requesting for one or more types of MB MS services are determined, and if all or part of the determined base stations are independent base stations not belonging to any Single Frequency Network, 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Li regarding dynamically controlling a single frequency network into the method related to a wireless signal split among a base layer and enhancement layer that are of Huang. The motivation to do so is to provide a method for effectively optimize wireless network resources (see Li, paragraphs [0001] and [0006]).

Claims 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Huang et al., US 2010/0263012 A1 (Huang hereinafter), in view of Wang et al., US 2013/0235783 A1 (Wang hereinafter).
Here is how the references teach the claim.
Regarding claim 39, Huang discloses a method comprising:
receiving, from a user equipment, a request to configure a first network to transmit complementary content associated with multicast or broadcast content received at the user equipment from a second network (The original multimedia stream is split, but the base stream 38 is sent on the MBMS carrier/cell 32 while the enhancement stream 40 is sent on a unicast carrier/cell 34. The UE 36 can, by default, receive the base stream 38 anywhere in the wireless system. To receive the enhancement stream 40, in an embodiment the UE 36 sends a request to the unicast cell 34 for that enhancement stream 40 which is sent by the unicast cell 34; see Huang, paragraph [0047]); 

Huang does not explicitly disclose transmitting the complementary content from the first network concurrently with transmitting the multicast or broadcast content from the second network. In the same field of endeavor (e.g., communication system) Wang discloses a wireless communication systems with evolved multimedia broadcast multicast service that comprises transmitting the complementary content from the first network concurrently with transmitting the multicast or broadcast content from the second network (In some embodiments, one or more eNBs 804a transmit a data stream in one transmission layer 808 while at least one other eNB 804b transmits a different data stream concurrently in another transmission layer 810. The transmission of different waveforms in different layers by different cells, available through MIMO, is 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Wang regarding a wireless communication systems with evolved multimedia broadcast multicast service into the method related to a wireless signal split among a base layer and enhancement layer that are of Huang. The motivation to do so is to provide an improvement to multiple access technologies and the telecommunication standards that employ these technologies (see Wang, paragraphs [0003] and [0006]).
Regarding claim 40, Huang does not explicitly disclose wherein the first network supports unicasting, wherein the second network does not support unicasting, and wherein the second network comprises a plurality of synchronized base stations that multicast or broadcast content concurrently over a multicast-broadcast single-frequency network (MBSFN). In the same field of endeavor (e.g., communication system) Wang discloses a wireless communication systems with evolved multimedia broadcast multicast service that comprises wherein the first network supports unicasting (Each eNB in an MBSFN area synchronously transmits the same eMBMS control information and data. Each area may support broadcast, multicast, and unicast services. A unicast service is a service intended for a specific user, e.g., a voice call; see Wang, paragraph [0057]), wherein the second network does not support unicasting (A multicast service is a service that may be received by a group of users, e.g., a subscription video service. A broadcast service is a service that may be received by all users, e.g., a news broadcast. Referring to FIG. 7A, the first MBSFN area may support a first eMBMS broadcast 804a or 804b) located in the MBSFN concurrently transmits a second set of resource blocks to the UE 806 in a second transmission layer 810; see Wang, paragraph [0076]. Also see paragraph [0085], “The first eNB 1102 also includes a transmission module 1106 that transmits a signal 1112 including a first set of resource blocks from the first eNB during a first period of time concurrent with transmission of a signal 1114 including a second set of resource blocks from a second eNB 1116 during the first period of time”).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Wang regarding a wireless communication systems with evolved multimedia broadcast multicast service into the method related to a wireless signal split among a base layer and enhancement layer that are of Huang. The motivation to do so is to provide an improvement to multiple access technologies and the telecommunication standards that employ these technologies (see Wang, paragraphs [0003] and [0006]).

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Huang et al., US 2010/0263012 A1 (Huang hereinafter), in view of Wang et al., US 2013/0235783 A1 (Wang hereinafter), as applied to the claims above .
Here is how the references teach the claim.
Regarding claim 41, Huang and Wang disclose the method of claim 39. Huang and Wang do not disclose wherein receiving the request to configure the first network comprises receiving the request in response to the user equipment detecting that a signal quality for the multicast or broadcast content is below a threshold value. In the same field of endeavor (e.g., communication system) Saily discloses a method for switching between communication modes that comprises wherein receiving the request to configure the first network comprises receiving the request in response to the user equipment detecting that a signal quality for the multicast or broadcast content is below a threshold value (One proposal is to switch from MBMS to unicast based on the UE detection of degrading MBMS quality. The UE may request to receive the service over unicast when MBMS quality degrades below a threshold. The UE may identify the degrading MBMS quality based on e.g. RSRQ, BLER of the Packet Mode Channel Handler (PMCH). This may be a UE implementation specific threshold, or the Radio Access Network (RAN) could provide trigger criteria to the UE to assist the UE in requesting the unicast bearer for the service at an appropriate point in time; see Saily, page 14, lines 21-27. Also see page 17, lines 1-7, “According to some embodiments a generic trigger event for unicast delivery request can be used. The trigger may comprise an event validity time (e.g. similar to TimeToTrigger (TTT)). The trigger may also comprise a threshold indicating e.g. packet error rate, or signal quality or power, which could be measured as MBMS BLER, MBMS RSRP, MBMS RSRQ or MBMS RSSI. 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Saily regarding switching between communication modes into the method related to a wireless signal split among a base layer and enhancement layer that are of Huang and Wang. The motivation to do so is to provide a method related to improved system capacity and performance (see Saily, page 2, lines 9-11).

Claim 42-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Huang et al., US 2010/0263012 A1 (Huang hereinafter), in view of Wang et al., US 2013/0235783 A1 (Wang hereinafter), in view of disclosed prior art Saily et al., WO 2016/029938 A1 (Saily hereinafter), as applied to the claims above and further in view of Li et al., US 2011/0019589 (Li hereinafter).
Here is how the references teach the claim.
Regarding claim 42-45, Huang, Wang and Saily disclose the method of claim 41.
Huang further disclose the following features.
Regarding claim 43, wherein configuring the first network comprises configuring the first network to unicast the complementary content to the user equipment in conjunction with the second network transmitting the multicast or broadcast content (efficient provisioning of dedicated (e.g., unicast) and MBMS services to the user; that MBMS transmissions from several e-Node B's may be coordinated; and that MBMS may be provided on a frequency layer dedicated to MBMS as well as on a frequency layer 
Regarding claim 44, wherein the complementary content transmitted by the first network is different than the multicast or broadcast content transmitted by the second network (The wireless network 24, 26 transmits the base flow over its MBMS cells to all UEs 28 in the service area, but transmits the enhancement flow(s) on selected cells … This split of flow transmission among different cells supports high bitrate streaming applications in a flexible and spectrum efficient way, and reduces the complexity of e-Node Bs and relieves synchronization requirements between those e-Node Bs (which are meant for transferring unicast traffic); see Huang, paragraph [0039]), and wherein the multicast or broadcast content includes a first portion of a set of content layers and the complementary content includes a second portion of the set of content layers (At block 52 the higher network node 42 sends, and at block 54 the MBMS node 32 receives the base stream but not the enhancement stream [it is noted that the base stream and one or more enhancement streams may be sent to the MBMS node 32 and transmitted on the multicast channel 38; the invention entails sending at least one enhancement stream over the unicast node 34 separate from those portions of the original signal transmitted by the MBMS node 32]; see Huang, paragraph [0068]. Also see paragraph [0041], “In accordance with an embodiment of this invention, a streaming application is coded into a base layer and an enhancement layer (streams). The base 
Regarding claim 45, wherein the multicast or broadcast content comprises a base layer formed by scalable video coding of video content and the complementary content comprises at least one upper layer formed by scalable video coding of the video content (For example, a scalable representation of video signals may consist of a base layer and multiple enhancement layers. The base layer provides a basic level of quality and can be decoded independently of the enhancement layers. On the other hand, the enhancement layers serve only to refine the base layer quality and alone are not useful; see Huang, paragraph [0016]. Also see paragraph [0015], “Rate scalability of the streaming can be elegantly achieved by scalable video codecs that provide layered embedded bit-streams that are decodable at different bitrates, with gracefully degrading quality” and paragraph [0041], “In accordance with an embodiment of this invention, a streaming application is coded into a base layer and an enhancement layer (streams). The base layer is transmitted over MBMS cells 32, while the enhancement layer is transmitted over selected unicast cells 34”).
Huang, Wang and Saily do not explicitly disclose the following features.
Regarding claim 42, wherein configuring the first network comprises adding at least one base station from the first network to a multicast-broadcast single-frequency network (MBSFN) supported by the second network, and wherein the complementary content transmitted by the first network is the same as the multicast or broadcast content transmitted by the second network. 

It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Li regarding dynamically controlling a single frequency network into the method related to a wireless signal split among a base layer and enhancement layer that are of Huang, Wang and Saily. The motivation to do so is to provide a method for effectively optimize wireless network resources (see Li, paragraphs [0001] and [0006]).

Claims 46-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Huang et al., US 2010/0263012 A1 (Huang hereinafter), in view of Wang et al., US 2013/0235783 A1 (Wang hereinafter), as applied to the claims above and further in view of Li et al., US 2011/0019589 (Li hereinafter).
Here is how the references teach the claim.
Regarding claim 46-48, Huang and Wang disclose the method of claim 39. Huang and Wang do not explicitly disclose the following features.
Regarding claim 46, further comprising:
modifying a configuration of the second network dependent upon whether the first network is available to provide the complementary content.
Regarding claim 47, wherein modifying the configuration of the second network comprises adding or removing at least one base station from a multicast-broadcast single-frequency network (MBSFN).
Regarding claim 48, further comprising:
reconfiguring the first network in response to a change in a distribution of user equipment in a geographic region served by the first network or the second network.
In the same field of endeavor (e.g., communication system) Li discloses a method for dynamically controlling a single frequency network that comprises.
Regarding claim 46, further comprising:
modifying a configuration of the second network dependent upon whether the first network is available to provide the complementary content (This invention realizes the dynan1ic control of a single frequency network by changing the single-frequency network according to the service request information sent by a user terminal. 
Regarding claim 47, wherein modifying the configuration of the second network comprises adding or removing at least one base station from a multicast-broadcast single-frequency network (MBSFN) (In embodiments of the present invention, modifying the Single Frequency Network according to the service request sent by the User Equipment may include: adding or removing the Single Frequency Network, and adding the base station to or removing the base station from an existing Single Frequency Network; see Li, paragraph [0034]).
Regarding claim 48, further comprising:
reconfiguring the first network in response to a change in a distribution of user equipment in a geographic region served by the first network or the second network (Base stations are selected to construct a new Single Frequency Network according to the number of User Equipments requesting for a certain or more types of services; see Li paragraph [0069]. Also see paragraph [0087], “The base stations serving the respective User Equipments requesting for a certain type of service (which is hereinafter referred to as first service for the sake of description) are determined, and ordered in sequence according to the numbers of their served User Equipments requesting for the first service. Depending on the result of the ordering of the base stations, one or more of the base stations serving most of the User Equipments requesting for the first service are taken as new base stations to be added to a corresponding Single Frequency 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Li regarding dynamically controlling a single frequency network into the method related to a wireless signal split among a base layer and enhancement layer that are of Huang and Wang. The motivation to do so is to provide a method for effectively optimize wireless network resources (see Li, paragraphs [0001] and [0006]).

Claims 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Huang et al., US 2010/0263012 A1 (Huang hereinafter), in view of Wang et al., US 2013/0235783 A1 (Wang hereinafter), in view of Li et al., US 2011/0019589 (Li hereinafter) as applied to the claims above and further in view of Wu, US 2015/0201344 A1 (Wu hereinafter).
Here is how the references teach the claim.
Regarding claim 49, Huang, Wang and Li disclose the method of claim 48. Huang, Wang and Li do not explicitly disclose wherein reconfiguring the first network comprises removing the first network from a multicast-broadcast single-frequency network (MBSFN) and reconfiguring the first network to unicast the complementary content to the user equipment. In the same field of endeavor (e.g., communication system) Wu discloses a method for handling a multimedia broadcast multicast service for wireless communication system that comprises wherein reconfiguring the first network comprises removing the first network from a multicast-broadcast single-frequency network 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Wu regarding handling a multimedia broadcast multicast service for wireless communication system into the method related to a wireless signal split among a base layer and enhancement layer that are of Huang, Wang and Li. The motivation to do so is to provide a method for effectively reducing cost and increasing resource efficiency (see Wu, abstract and paragraphs [0007]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 01/15/2022